                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

JONATHAN PAUL JOHNSON,                          )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )             No. 4:20-CV-00080-DGK
                                                )
JOHNSON COUNTY TRANSIT,                         )
                                                )
        Defendant.                              )

  ORDER DISMISSING CASE FOR LACK OF SUBJECT MATTER JURISDICTION

        This case arises from Plaintiff Jonathan Johnson’s allegation that he was held against his will

when a bus driver working for Defendant Johnson County Transit refused to make an unscheduled

stop to let him off the bus once Plaintiff realized the bus had been rerouted. Plaintiff contends that

on a subsequent trip with the same bus driver, Defendant violated his right to free speech after he

complained about his previous treatment and then was escorted off the bus.

        On February 7, 2020, the Court granted Plaintiff’s request to proceed in forma pauperis.

Upon further review, however, the Court finds it should not have granted the request; it should have

dismissed this case because the Court lacks jurisdiction (that is, legal authority) to hear this dispute.

Federal courts are courts of limited jurisdiction, and as such may only hear cases they have been

authorized to hear by the Constitution or by statute. Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). Whenever it appears that a federal court lacks subject matter jurisdiction over

a dispute, the court must dismiss the lawsuit. Fed. R. Civ. P. 12(h)(3); see Kokkonen, 511 U.S. at

377. Parties bringing a complaint to federal court bear the burden of establishing federal

jurisdiction. See, e.g., Fastpath, Inc. v. Arbela Tech. Corp., 760 F.3d 816, 820 (8th Cir. 2014).




             Case 4:20-cv-00080-DGK Document 6 Filed 07/16/20 Page 1 of 2
         Plaintiff, in his checklist complaint (Doc. 3), left the box for “Federal question” unchecked,

but marked the box for “Suit against the Federal Government, a federal official, or a federal agency.”

As for the federal agency involved, Plaintiff wrote, “Johnson County Transit.” But Johnson County

Transit is not the Federal Government, a federal official, or a federal agency—it appears to be some

sort of county entity. In fact, the Federal Government, a federal official, or a federal agency is not

mentioned anywhere in Plaintiff’s complaint. Consequently, the Court lacks subject matter

jurisdiction to hear this lawsuit.1

         The case is DISMISSED WITHOUT PREJUDICE.

         IT IS SO ORDERED.

Date: July 16, 2020                                          /s/ Greg Kays
                                                            GREG KAYS, JUDGE
                                                            UNITED STATES DISTRICT COURT




1
 Even reading the complaint so liberally as to construe it as alleging some sort of federal civil rights claim—despite the
fact that Plaintiff did not check the box indicating he was asserting such a claim—it is unclear whether Johnson County
Transit is even amenable to suit under federal civil rights law.

                                                            2




            Case 4:20-cv-00080-DGK Document 6 Filed 07/16/20 Page 2 of 2
